NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

GERALDO VEGA,                      :
                                   :         Civ. No. 18-13180(RMB)
               Petitioner          :
     v.                            :               OPINION
                                   :
WARDEN DAVID ORTIZ, et al.,        :
                                   :
               Respondents         :
___________________________________:

BUMB, United States District Judge

     Petitioner,   Geraldo   Vega,   an   inmate   incarcerated   in   the

Federal Correctional Institution in Fort Dix, New Jersey, filed a

habeas petition under 28 U.S.C. § 2241, seeking credit against his

federal sentence for a 38-month period of prior custody. (Pet.,

ECF No. 1.) Respondent filed an answer, opposing habeas relief.

(Answer, ECF No. 5.) Petitioner filed a reply. (Reply, ECF No. 8.)

For the reasons discussed below, the Court denies the habeas

petition.

I.   BACKGROUND

      Petitioner was arrested on drug possession charges in New

York City on January 8, 1985, and released on bail on October 3,

1985. (Declaration of Edith Rohmer,1 (“Rohmer Decl.”, ¶4, ECF No.




1 Edith Rohmer is a Management Analyst with the Federal Bureau of
Prisons Designations and Sentence Computation Center.
5-1 at 2; Attach. 1, ECF No. 5-2 at 2-4.) After Petitioner

apparently fled, he was sentenced in absentia on August 6, 1986 to

a 25-year to life term of imprisonment. (Rohmer Decl., ¶4, ECF No.

5-1 at 2; Attach. 1, ECF No. 5-2 at 2-4.) After his apprehension,

Petitioner began to serve this sentence on September 29, 1988.

(Id.)

        Petitioner was brought, via a writ of habeas corpus                  ad

prosequendum,     to    the   United   States    District      Court,   Eastern

District of New York on September 1, 1989, where he ultimately

pled    guilty   in    Criminal   Action   No.   89-229   to    conspiracy   to

distribute in excess of 100 grams of heroin and in excess of 500

grams of cocaine. (Id., ¶¶5-6, ECF Nos. 5-1 at 2; Attach. 2-3, ECF

No. 5-2 at 6-7, 9-10.) Petitioner was sentenced in the U.S.

District Court, Eastern District of New York on November 15, 1991

to a 360-month term of imprisonment, consecutive to Petitioner’s

sentence imposed by the State of New York. (Id.) Petitioner was

returned to the custody of the State of New York to complete his

state sentence on December 9, 1991. (Id., ¶7; Attach. 2.)

        Based on a change in New York state law, on September 20,

2010, Petitioner’s New York state sentence was reduced to a 15-

year term of imprisonment, and it was recalculated to provide a

release date of December 24, 2002. (Id., ¶¶8, 9; Attach. 1, 4.)

Petitioner was discharged from his state sentence to begin serving




                                       2
his federal sentence on September 30, 2010. (Rohmer Decl., ¶8;

Attach. 2, 4.)

       The Federal Bureau of Prisons (“BOP”) calculated Petitioner’s

federal sentence to commence on September 30, 2010, and he was

given prior custody credit for December 25, 2002 (the day after

his state sentence was determined to conclude) through September

29, 2010 (the day prior to commencement of his federal sentence.)

(Rohmer Decl., ¶9, ECF No. 5-1 at 3; Attach. 5, ECF No. 5-2 at 16-

17.)

II.    THE PETITION, ANSWER AND REPLY

       A.   The Petition

       Petitioner seeks credit for a 38-month period of prior custody

credit against his federal sentence, arguing that the federal

sentencing court ordered that he should receive this credit. (Pet.,

ECF No. 1 at 2-3.) Petitioner asserts that the Honorable Arthur D.

Spatt in the Eastern District of New York found that his state and

federal cases arose out of the same transaction and occurrence,

and sentenced him to a term of 360-months imprisonment consecutive

to his state sentence but with credit toward his federal sentence

from September 24, 1988 through his sentencing date. (Id. at 3-

4.) Petitioner exhausted his administrative remedy appeals through

the BOP, seeking this prior custody credit. (Id. at 5-6.)

       Petitioner contends that the sentencing court intended for

him to receive this credit, as evidenced by the Judgment ordering

                                   3
that he be given credit for time already served, and the sentencing

transcript reflecting that the court stated his credit would begin

on September 24, 1988. (Pet., ECF No. 1 at 6-7). Petitioner

maintains that a sentencing court has the authority under U.S.S.G.

§ 5G1.3(c) to order a sentence fully and retroactively concurrent

to a sentence the defendant was already serving. (Id. at 7.) If

the BOP cannot give Petitioner credit from September 24, 1988

through November 15, 1991, Petitioner seeks an amended judgment

imposing a sentence reduced by the 38-months plus his good time

credit. In the event this Court enters an Amended Judgment and

modified sentence, Petitioner further seeks a sentence reduction

based on his rehabilitation and other factors. (Id. at 10-11.)

     B.    The Answer

     Respondents argues that the petition should be denied for

three reasons: (1) Petitioner was in the primary custody of the

State of New York for the 38-month period at issue; (2) Petitioner

received   credit   for   that   38-month   period   against   his   state

sentence, and the BOP is prohibited from double-crediting time

served against a sentence, and (3) this Court does not have

jurisdiction to modify Petitioner’s sentence. (Answer, ECF No. 5

at 5.)

     Respondents contend that pursuant to 18 U.S.C. § 3585(b), the

BOP is statutorily prohibited from crediting time that was credited

against his state sentence against his federal sentence as well.

                                    4
(Answer, ECF No. 5 at 8.) Respondents further contend that a

district court may not modify a sentence once imposed unless it

meets one of the exceptions in 18 U.S.C. § 3582(c). (Id. at 10.)

According to Respondents, none of those exceptions apply. (Id. at

10-11.) Additionally, the appropriate jurisdiction for sentence

modification is the sentencing court, not the district of custody.

(Id. at 11.)

     C.    The Reply

     In reply, Petitioner notes that Respondents rely on the

sentencing court’s order that the sentences run consecutively but

they ignore that the sentencing court specifically provided the

dates for which Petitioner should receive prior custody credit.

(Reply,   ECF   No.   8   at   1-2.)   Further,   Petitioner   objects   to

consideration of an email from the district court’s courtroom

deputy thirty years later, when the sentencing transcripts clearly

indicate the court’s intent. (Id. at 2.)2

III. DISCUSSION

     A.    18 U.S.C. § 3585(b) and USSG 5G1.3

           As the Third Circuit noted in Rios v. Wiley, “this case

requires [the court] to explore once again the interplay between

the roles of the sentencing court in determining the length of a

sentence of incarceration to be served and the BOP in calculating


2 This Court will rely only on the sentencing transcript and
Judgment.

                                       5
when the sentence imposed will have been satisfied.” 201 F.3d 257,

263 (3d Cir. 2000) superseded by statute as recognized in United

States v. Saintville, 218 F.3d 246 (3d Cir. 2000) (citing United

States v. Williams, 158 F.3d 736, 742 (3d Cir. 1998)).

        Following the lead of the Third Circuit, the Court sets forth

the relevant statutory provisions and guidelines governing the

sentencing court's determination of the length of the sentence

where    the    defendant   is   subject   to   an   undischarged   term   of

imprisonment.

        18 U.S.C. § 3584 provides:

               (a) Imposition of concurrent or consecutive
               terms.--If multiple terms of imprisonment are
               imposed on a defendant at the same time, or if
               a term of imprisonment is imposed on a
               defendant who is already subject to an
               undischarged term of imprisonment, the terms
               may run concurrently or consecutively, except
               that the terms may not run consecutively for
               an attempt and for another offense that was
               the sole objective of the attempt. Multiple
               terms of imprisonment imposed at the same time
               run concurrently unless the court orders or
               the statute mandates that the terms are to run
               consecutively. Multiple terms of imprisonment
               imposed at different times run consecutively
               unless the court orders that the terms are to
               run concurrently.

               (b) Factors to be considered in imposing
               concurrent or consecutive terms.--The court,
               in determining whether the terms imposed are
               to be ordered to run concurrently or
               consecutively, shall consider, as to each
               offense for which a term of imprisonment is
               being imposed, the factors set forth in
               section 3553(a).



                                      6
          (c) Treatment of multiple sentence as an
          aggregate.--Multiple terms of imprisonment
          ordered to run consecutively or concurrently
          shall be treated for administrative purposes
          as a single, aggregate term of imprisonment.

     18 U.S.C. § 3585(b) provides:

          Credit for prior custody. A defendant shall be
          given credit toward the service of a term of
          imprisonment for any time he has spent in
          official detention prior to the date the
          sentence commences-

               (1) as a result of the offense for which
               the sentence was imposed; or

               (2) as a result of any other charge for
               which the defendant was arrested after
               the commission of the offense for which
               the sentence was imposed;

          That has not been credited against another
          sentence.

     Section 3585(b) prohibits the BOP from awarding prior custody

credit for any time that has been credited against any other

sentence. United States v. Wilson, 503 U.S. 329, 337 (1992).

     Although § 3585(b) prohibits the BOP from awarding such prior

custody credit, the BOP must first implement the sentence imposed

by the court under the sentencing guidelines. Rios, 201 F.3d at

264. Relevant here is the sentencing court’s authority to impose

sentence under U.S.S.G. § 5G1.3. If the BOP failed to implement

the sentence imposed by the sentencing court under the Sentencing

Guidelines, the petitioner may be entitled to habeas corpus relief

under 28 U.S.C. § 2241. Rios, 201 F.3d at 270–71.



                                7
     “Generally, the sentencing court must apply the Guidelines

Manual in effect at the time of sentencing.” United States v.

Bertoli, 40 F.3d 1384, 1403 (3d Cir. 1994). If application of the

Guidelines Manual in effect at sentencing creates ex post facto

concerns, courts must apply the earlier Guidelines. Id.

     The   Third   Circuit   explained   how   courts   should   review

sentencing court’s statements when a habeas petitioner challenges

the BOP’s interpretation of the sentencing court’s intent.

           In   interpreting    a   sentencing    court's
           statements, we “inspect[ ] ... the sentencing
           transcript as well as the judgment the
           sentencing court entered.” Rios, 201 F.3d at
           265. When a sentencing court's oral sentence
           and its written sentence “are in conflict,”
           the oral sentence prevails. United States v.
           Faulks, 201 F.3d 208, 211 (3d Cir.2000).
           However, when there is no conflict between the
           oral and written statements, but rather only
           ambiguity in either or both, we have
           recognized that the controlling oral sentence
           “often [consists of] spontaneous remarks” that
           “are addressed primarily to the case at hand
           and are unlikely to be a perfect or complete
           statement of all the surrounding law.” Rios,
           201 F.3d at 268 (citation omitted). In
           interpreting the oral statement, we have
           recognized that the context in which this
           statement is made is essential.

Ruggiano v. Reish, 307 F.3d 121, 133–34 (3d Cir. 2002).

     B.    Analysis

     Here, based on ex post facto concerns, Judge Spatt applied

the United States Sentencing Guidelines Manual in effect in 1987.




                                  8
(Sentencing Tr., ECF No. 1-2 at 13.) The 1987 Guidelines Manual,

§ 5G1.3 provided:3

             Convictions on Counts Related to Unexpired
             Sentences

             If at the time of sentencing, the defendant is
             already   serving   one  or   more   unexpired
             sentences, then the sentences for the instant
             offense(s) shall run consecutively to such
             unexpired sentences, unless one or more of the
             instant offense(s) arose out of the same
             transactions or occurrences as the unexpired
             sentences. In the latter case, such instant
             sentences and the unexpired sentences shall
             run concurrently, except to the extent
             otherwise required by law.

             Commentary

             This    section    reflects    the    statutory
             presumption   that    sentences    imposed   at
             different times ordinarily run consecutively.
             See, 18 U.S.C. § 3584(a). This presumption
             does not apply when the new counts arise out
             of the same transaction or occurrence as a
             prior conviction. Departure would be warranted
             when    independent    prosecutions     produce
             anomalous results that circumvent or defeat
             the intent of the guidelines.4

      Judge Spatt acknowledged that whether he had discretion to

impose a consecutive sentence even if the sentence arose out of

the   same    transaction   or   occurrence   was   an   issue   of   first

impression. (Sentencing Tr., ECF No. 1-2 at 7.) He found that the




3 Section 5G1.3(c), cited by Petitioner, was not in effect in 1987
but was added later and is not relevant here.

4 Available at https://www.ussc.gov/guidelines/archive/1987-
federal-sentencing-guidelines-manual.

                                     9
federal   crime   indeed    arose   out   of     the   same   transaction   and

occurrence as the state crime. (Sentencing Tr., ECF No. 1-2 at 7.)

He then determined that although § 5G1.3 suggested the sentences

should be concurrent, 18 U.S.C. § 3584(a), (b) permitted him to

determine whether to make the sentences concurrent or consecutive

based on the factors in 18 U.S.C. § 3553(a). (Id. at 15.)

     Judge Spatt relied in part on the commentary to § 5G1.3

“Departure     would   be   warranted     when    independent    prosecutions

produce anomalous results that circumvent or defeat the intent of

the guidelines.” (Id. at 20.) He stated:

             Here I find that there would be such an
             anomalous result if I were to sentence Mr.
             Vega to concurrent time. Let us assume that I
             take the guidelines, the guidelines are 360
             months to life. If I were to sentence the
             defendant Vega to the lower end of the
             guidelines, let's take the 360 months, based
             on my reasons set forth as I'm required to set
             forth under 18 United States Code 3553(c)(l),
             which is more than 24 total offense, and I
             sentence this defendant to the lower end, the
             lowest end, namely, 360 months. And if I was
             compelled to sentence concurrently, then the
             defendant could possibly serve only 60 months,
             five years for the horrendous crimes that I
             have detailed and would, in my view, produce
             an anomalous result which could circumvent and
             defeat the intent of the guidelines….

(Id. at 20-21.)

     Most relevant here, the following exchange occurred regarding

Petitioner’s prior custody credit:




                                     10
          It is further Ordered that the defendant is to
          be given credit for time already served,
          specifically, since September 24, 1988.

          MR. GINSBURG [the prosecutor]: Excuse me, Your
          Honor. He wasn’t brought into federal custody
          until sometime early September 1989, or the
          end of August.

          THE COURT: Whatever he should be credited for
          he is to be given credit. I’m not sure whether
          it’s only for federal time or whether the
          state time, I’m not sure about.

          MR. GINSBERG: I believe the time between
          September 24, 1988, and the end of August,
          1989, is applied to his state time.

          THE COURT: Whatever it is, he is to be given
          credit for the proper time. I don't know what
          it is and I will not say if there is a dispute
          about it. Whatever it is, it is.

(Sentencing Tr., ECF No. 1-2 at 41-42.)

     The sentencing court made the following written comments in

the Judgment:

          THIS SENTENCE IS IMPOSED CONSECUTIVE TO THE
          DEFENDANT'S PRIOR STATE TERM OF 25 YEARS TO
          LIFE.

          IT IS FURTHER ORDERED, THAT THE DEFENDANT BE
          GIVEN CREDIT FOR TIME ALREADY SERVED.

(Judgment, ECF No. 1-2 at 59.)

     Judge Spatt’s written and oral statements are not in conflict

but one has to look at the context of the oral statements to

understand what the court intended by ordering that the defendant

be given credit for time already served. Petitioner contends that

Judge Spatt intended that he be given credit since September 24,

                                 11
1988, but this ignores the exchange between Judge Spatt and the

prosecutor over whether the time would be credited by the state.

The court did not know whether the time would be credited by the

state but simply wanted the petitioner to be awarded the “proper

time.”

      If Judge Spatt wished for Petitioner to receive less than the

360-month Guidelines sentence, under his authority to depart from

the Sentencing Guidelines, he could have so stated. Based on Judge

Spatt’s thorough discussion and application of the law, this Court

believes he would have made clear that he was departing from the

360-month Guidelines sentence by crediting Petitioner for some of

the   time   he   spent   in   state    custody.   Instead,   Judge   Spatt

acknowledged that he did not know whether Petitioner was in state

or federal custody at the time, but he wanted Petitioner to get

“proper credit.” Under these circumstances, proper credit was the

credit allowed under § 3585(b), which precludes “double credit”

for time credited against a state sentence. For these reasons, the

BOP did not err in calculating Petitioner’s federal sentence.




                                       12
IV.   CONCLUSION

      For the reasons discussed above, the habeas petition is

denied.



An appropriate Order follows.



Dated:    July 29, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                UNITED STATES DISTRICT JUDGE




                                 13
